A Trial Judge retains a continuous power to direct a further examination of a party in aid of the trial even though a previous examination has been completed or discontinued by the court. We treat the order of Special Term, Part IV, as such a further direction for examination in aid of the trial. This court has heretofore expressed the view that an examination of defendant is indicated on this record. (Bose v. Bose, 282 App. Div. 682.) We are unwilling that additional and circuitous collateral proceedings delay a final judgment in this ease. The further examination now directed shall proceed promptly and continuously before the Referee. It shall be completed on or before January 15, 1954, and the trial of the action promptly resumed and continuously prosecuted to judgment. Settle order on notice. Present — Callahan, J. P., Breitel, Bastow, Botein and Bergan, JJ.